DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 5, 9-10, 21-23, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillani (US 6948616 B2) in view of Chandaria (US 7614992 B2).
Regarding claims 1, 9-10, 21-22, and 27-28, Gillani teaches a reversible container with logo concealment comprising a base portion forming an enclosure, the base portion being formed from a plurality of panels of the blank, the plurality of panels including a back panel (25), a bottom panel (3), a front panel (10), a left side wall (4), and a right side wall (4); a first overlap panel (20) having a first end and a second end, the first overlap panel extending from the back panel at the first end (see Fig. 3), the first overlap panel having a back surface and a front surface (Examiner considers all panels of the blank to present a front surface and a back surface); a second overlap panel (8) extending from the second end of the first overlap panel, the second overlap panel having a back surface, a front surface, a first side, and a second side; a left side panel (12) extending from the second overlap panel along the first side; and a right side panel extending from the second overlap panel along the second side, wherein the enclosure has an interior surface formed by portions of the back panel, the bottom panel, the front panel, the left side wall, and the right side wall that are on the first side of the blank; wherein a back surface of the first overlap panel is secured (Examiner notes that the panels are foldably secured) to a back surface of the second overlap panel to form a cover panel (see Fig. 2) that encloses the interior surface of the container, the back surfaces of the first and second overlap panels being surfaces on the second side of the blank.  Gillani lacks indicia, or graphics, on an interior surface of the container.

Regarding claims 5 and 23, Gillani, as modified above, teaches a container further comprising an extension member (Gillani; 27) that extends from the front panel, the extension member being secured to the cover panel (Gillani; Col 3 lines 50-55; Examiner notes that the extension member “traps” cover panel elements).
6.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillani in view of Chandaria, as applied to Claim 1 above, and further in view of Bell et al. (US 2010/0224675 A1; hereinafter Bell).
Regarding claim 3, Gillani discloses the claimed invention except for an interior surface comprising graphics.  Bell teaches a shipper display container wherein an interior surface comprises indicia for when said container is in its display configuration (see Par. 0036).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Gillani’s container to include graphics on an interior surface of a cover panel in order to provide enhanced marketing, or user information, for the contents held within as taught by Bell.
s 6 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillani in view of Chandaria, as applied to Claims 1 and 21 above, and further in view of Wagner et al. (US 2018/0273238 A1; hereinafter Wagner).
Regarding claim 6, Gillani, as modified above, discloses the claimed invention except for teaching a tear strip.  Wagner teaches a dual lid shipping container comprising a tear strip disposed adjacent a joint between an extension member and a front panel (see Par. 0037).  It would have been obvious to one of ordinary skill in the art to further provide Gillani’s container with tear strips to facilitate break-down and disposal of said container, as taught by Wagner.
Allowable Subject Matter
8.	Claims 2, 4, 7-8, and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant’s arguments, see Pages 6-8, filed 01/31/2022, with respect to the rejection(s) of claim(s) 1, 5, 9-10, 21-23, and 27-28 under USC 102(a)(1)—in view of Gillani have been fully considered and are persuasive.  Gillani lacks indicia on an inside surface of a closed container.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 103(a)—Gillani in view of Chandaria.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734